Title: From Thomas Jefferson to John George Jackson, 22 February 1806
From: Jefferson, Thomas
To: Jackson, John George


                        
                            Sir
                     
                            Washington Feb. 22. 06
                        
                        I recieved in Nov. a petition from some Wiandot Indians praying for a grant of the reservation of 2. miles
                            square at the lower rapids of Sandusky, part to themselves, & part to some missionaries; and lately I have recieved a
                            counterpetition from other Indians: but neither coming through our agent, we have no proper means of knowing that they are
                            genuine, or have been fairly obtained. they will be properly referred for enquiry.
                        I recieved at the same time a memorial & representation of the Western missionary society, addressed to the
                            President & Congress, praying that half the reserve might be granted to the General assembly of the Presbyterian church
                            in America. Congress alone being competent to determine on the merits of this paper & all persons having a right to
                            address them immediately, I presumed they would have sent a copy to them. it is not proper for me to become the channel of
                            individual applications to Congress: and as individuals we must consider them, the incorporation of religious societies in
                            the states being out of the constitutional notice of the general government. should the society have sent no other copy of
                            their memorial, you shall be furnished with the one sent to me, on application to the War–office, where it is deposited.
                            Accept my salutations & respects.
                        
                            Th: Jefferson
                     
                        
                    